ITEMID: 001-22702
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: NOGOLICA v. CROATIA
IMPORTANCE: 1
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Zvonko Nogolica, is a Croatian citizen, who was born in 1962 and lives in Zagreb. He is represented before the Court by Ms Marta Marić, a lawyer practising in Zagreb.
The facts of the case, as submitted by the applicant, may be summarised as follows.
On 5 October 1995 the applicant filed two civil actions for damages with the Zagreb Municipal Court (Općinski sud u Zagrebu), one against the newspaper “Arena” and the other against the newspaper “Globus International”, claiming that these newspapers had published libellous articles about him.
On 22 February 1996 and 9 June 1997 the first instance court held hearings.
At the hearing on 17 October 1997 the Court heard the applicant.
At the hearing on 1 October 1998 the court heard one witness.
The hearing scheduled for 19 November 1998 was adjourned for 12 March 1999 when the court heard another witness and an expert.
At the next hearing on 2 February 2000 the court heard yet another witness and concluded the trial.
The first instance judgment, rejecting the applicant’s claim, was served on the applicant on 10 April 2000.
On 24 April 2000 the applicant filed an appeal against the judgment.
On 5 March 2001 the case-file was transferred to the Zagreb County Cout (Županijski sud u Zagrebu) as the appellate court.
The proceedings are presently pending before the appellate court.
The first instance court held a hearing on 1 April 1996.
At the hearing on 17 April 1998 the defendants submitted their replies to the applicant’s claim.
At the next hearing on 13 April 1999 the court heard the applicant.
The hearings scheduled for 27 September 1999 and 26 November 1999 were adjourned because the witnesses summoned for these hearings did not appear.
On 28 February 2000 the court heard one witness and concluded the trial. Four months later the first instance judgment, rejecting the applicant’s claim, was served on the applicant.
On 6 June 2000 the applicant appealed against the first instance judgment.
On 5 March 2001 the case-file was transferred to the Zagreb County Court as the appellate court.
The proceedings are presently pending before the appellate court.
Section 26 of the Constitutional Act on the Changes of the Constitutional Act on the Constitutional Court (entered into force on 15 March 2002, published in the Official Gazette no. 29 of 22 March 2002 - hereinafter “The Act of 15 March 2002” - Ustavni zakon o izmjenama i dopunama Ustavnog zakona o Ustavnom sudu Republike Hrvatske) introduced a new Section 59 (a), which subsequently became Section 63 of the 2002 Constitutional Act on the Constitutional Court. The relevant parts of that Section read as follows:
(1) The Constitutional Court shall examine a constitutional complaint even before all legal remedies have been exhausted in cases when a competent court has not decided within a reasonable time a claim concerning the applicant’s rights and obligations or a criminal charge against him ...
(2) If the constitutional complaint ... under paragraph 1 of this Section is accepted, the Constitutional Court shall determine a time-limit within which a competent court shall decide the case on the merits...
(3) In a decision under paragraph 2 of this Article, the Constitutional Court shall fix appropriate compensation for the applicant in respect of the violation found concerning his constitutional rights ... The compensation shall be paid from the State budget within a term of three months from the date when the party lodged a request for its payment.
